Case 2:14-cr-00012-LGW-BWC Document 868 Filed 10/29/20 Page 1 of 3
                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By MGarcia at 8:49 am, Oct 29, 2020
Case 2:14-cr-00012-LGW-BWC Document 868 Filed 10/29/20 Page 2 of 3
Case 2:14-cr-00012-LGW-BWC Document 868 Filed 10/29/20 Page 3 of 3
